ORDER

The Director of the Office of Lawyers Professional Responsibility has filed a petition with this Court for immediate transfer of David G. Pylkas to disability inactive status pursuant to Rule 28(b), Rules on Lawyers Professional Responsibility, which provides as follows:
(b) This Court may immediately transfer a lawyer to disability inactive status upon proof that the lawyer has been found in a judicial proceeding to be a mentally ill, mentally deficient, incapacitated, or inebriate person.
The Director filed with the petition a copy of an order of the Ramsey County District Court, Probate Court Division, appointing co-conservators of David G. Pylkas based on his being an incapacitated person.
The Court, having considered all the facts and circumstances of this matter, NOW ORDERS:
That David G. Pylkas is immediately transferred to disability inactive status pursuant to Rule 28(b), Rules on Lawyers Professional Responsibility.